MR. COMMISSIONER BENNETT
prepared the opinion for the court.
Plaintiff, Peter Wagner, brought this action against defendant Geo. Donald and another on three promissory notes given by defendant Donald to his codefendant, S. D. Davis, and by Davis indorsed to plaintiff. Davis was not served with process and did not appear at the trial.
Defendant by way of defense relied upon a failure of consideration, contending that plaintiff was not a holder in due course. In support of this contention he introduced evidence that plaintiff and Davis brought to Columbus, Montana, a shipment of thoroughbred stallions, offering them for sale; that he (Donald) had had a grade stallion which had been in service in his community so long that his usefulness there was very slight; and that he went to plaintiff and Davis and talked with them concerning a trade for a certain stallion then in plaintiff’s possession. Details were discussed, but no arrangements were then made. Defendant testified that plaintiff told him that he would not be there later, but that Davis was his agent and “anything that Davis will do will be all right.” Some time later a trade was made, Davis completing it by taking the grade stallion and the notes sued on as the purchase price. At the time of taking the notes, Davis executed a warranty of the stal*117lion. According to defendant, at that time Davis stated he was acting as plaintiff’s agent and would take the notes in his (Davis’) name and indorse them to plaintiff. The notes were indorsed, plaintiff claiming that he was a purchaser thereof in good faith, for value, and before maturity, and was therefore a holder in due course; and that the notes were not subject to the defense of failure of consideration. It was developed that the stallion did not live up to the warranty. The case was tried by the court with a jury in attendance. After the close of the testimony a motion for a directed verdict in favor of the plaintiff was granted and judgment on the verdict so ordered was entered. The appeal is by the defendant from the judgment.
The only question raised by the appeal is whether or not the evidence was sufficient to submit the case to the jury on the question as to whether or not the codefendant, Davis, was plaintiff’s agent.
A motion for a directed verdict is in effect a demurrer to the  evidence. It raises the question of the legal sufficiency thereof to establish the facts upon which a verdict and judgment must be based. (McIntyre v. Northern Pac. R. Co., 56 Mont. 43, 180 Pac. 971.)
“The rule is well established ‘that no cause should ever be withdrawn from the jury unless the conclusion from the facts necessarily follows, as a matter of law, that no recovery could be had upon any view which could reasonably be drawn from the facts which the evidence tends to establish.’ ” (Nord v. Boston & Mont. C. C. & S. Min. Co., 30 Mont. 48, 75 Pac. 681; Conway v. Monidah Trust, 52 Mont. 244, 157 Pac. 178.)
On a motion for nonsuit every fact will be deemed proved  which the evidence tends to prove. (Stewart v. Stone & Webster Eng. Corp., 44 Mont. 160, 119 Pac. 568.) There is no distinction in this respect between a motion for nonsuit and a motion for directed verdict.
There was testimony adduced from which the jury might  have found that Davis was the agent of plaintiff in the *118transaction. If he was, then the plaintiff was not a holder in due course and the notes were held by him subject to any defenses which could have been interposed, had the action been instituted by Davis. In fact, under those circumstances,. the notes would have been plaintiff’s at all times. We are of the opinion that the testimony of the defendant tends to prove that Davis was such agent and that that inference can be reasonably drawn from the facts testified to by defendant and his witnesses.
Plaintiff, however, contends that if a verdict had been returned in defendant’s favor; it would have been the duty of the trial court to set the verdict aside and grant a new trial. He relies upon the “scintilla” rule, announced in Escallier v. Great Northern R. Co., 46 Mont. 238, Ann. Cas. 1914B, 468, 127 Pac. 458. While not couched in the same terms, this rule had been theretofore and has been since announced by this court, one of the most recent applications thereof being in the case of Casey v. Northern Pac. R. Co., 60 Mont. 56, 198 Pac. 141.
In an effort to bring the case within the doctrine of the last-cited cases, plaintiff asserts that the only testimony on which a verdict for defendant could be based was that of defendant himself, and that it is so conflicting that it must be disregarded. We do not so view it. It is true, for instance, that immediately following a statement by defendant that he did not know whether plaintiff overheard a portion of the conversation between defendant and Davis, the defendant did make the statement: “Mr. Wagner was right close there at that time and he didn’t have anything to say at that time. That is the only time that I talked of trading my grade for the thoroughbred until the trade was made.” It may be that there is a possible inference from this statement that the defendant intended to say that Wagner was not present except at the time the last-quoted statement was made, but we are not inclined to that view. It is evident from his entire testimony that he did not see plaintiff except on the one day and the one trip to the stable where the stallions were being kept. It is certainly as *119reasonable an inference that the last portion of the last-quoted testimony referred to the trip, and that from time to time the conversation was first with one and then with the other of the men in charge. It was for the jury to say whether the defendant or the plaintiff told the truth, since the plaintiff testified to a story diametrically opposed to that of defendant.
It cannot be said that the evidence tending to prove defendant’s contention is an isolated statement of a witness which is necessarily in conflict with his other statements; or that a verdict would have been contrary to the great weight of evidence •—the issue was made by plaintiff’s own, opposed by defendant’s and another’s, testimony—or that the evidence which would have tended to sustain a verdict was impeached or rendered improbable by conceded facts, since the only conceded facts were that plaintiff and Davis had dealt together in some capacity in the sale of stallions; or that the evidence as to agency was against all reasonable inferences or probabilities of the case; or that a verdict, though supported by some evidence, would have been so utterly at variance with the real and unexplained facts that the court could have said that it was clearly wrong, for there were no such facts as would bring this rule into effect.
The rule which would have been applicable in this case, had a verdict been returned in favor of defendant, was recently reannounced in the case of Rousselle v. Cramer, 65 Mont. 537, 212 Pac. 294: “Where the evidence is conflicting a new trial will not be granted, the jury being the triers of issues of fact.”
We are of the opinion that the trial court erred in directing a verdict for plaintiff, and we therefore recommend that the judgment be reversed, and the cause remanded to the district court with directions to grant a new trial.
Per Curiam : For the reasons given in the foregoing opinion, the judgment appealed from is reversed and the cause is remanded to the district court with directions to grant a new trial.

Reversed and remanded.